DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/12/2020 and 02/03/2021               have been considered. Initialed copies of form 1449 is enclosed herewith.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 06/12/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the feature cited in independent claims wherein the number of windings formed on first core is determined such that an impedance of the first core is inversely proportional to the impedance of the at least one motor.
The closet references to the present invention are believed to be as follows: Hyttel (US 20220115173 A1). Hyttel teaches that below the resonance frequency fo the impedance of the windings of the common mode choke increases proportionally with the frequency of the noise signals. Thus, common mode noise signals in the higher end of this frequency range (i.e. below the resonance frequency fo) will be reduced more due to the higher impedance at these frequencies than signals in the lower end of the frequency range. The impedance also increases proportionally with the inductance of the windings, and therefore, to ensure sufficiently high impedance at the lower end of the frequency range, the inductance must be sufficiently high. Since the inductance increases with the number of turns of the windings, a certain number of turns of the windings is required to ensure sufficiently high impedance at the lower end of the frequency range.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846